NUMBER 13-16-00284-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


IWR OPERATING, LLC,                                                         Appellant,

                                             v.

SUNBREAKER SERVICES, LLC,                                                   Appellee.


                    On appeal from the 135th District Court
                         of Jackson County, Texas.


                           MEMORANDUM OPINION

                 Before Justices Garza, Perkes and Longoria
                     Memorandum Opinion Per Curiam

       Appellant IWR Operating, LLC has filed a motion to dismiss this appeal on grounds

that a bill of review has been granted setting aside the default judgment subject to appeal

in this case. Appellant further states that the deadline for appealing the bill of review has

expired, thereby rendering this appeal moot.
      The Court, having considered the documents on file and appellant’s motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a). Accordingly, we GRANT appellant’s motion to dismiss and we DISMISS the

appeal. Costs will be taxed against appellant. See id. R. 42.1(d) ("Absent agreement

of the parties, the court will tax costs against the appellant."). Having dismissed the

appeal at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

                                               PER CURIAM

Delivered and filed the
6th day of October, 2016.




                                           2